DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         SHIRA THOMPSON,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-1724

                         [September 27, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Anne
Scherer, Judge; L.T. Case Nos. 14-14142CF10A, 15-10645CF10A, 15-
12681CF10A and 15-13566CF10A.

  Shira Thompson, Florida City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.